PER CURIAM.
This is a motion for an appeal, from a judgment for appellee entered on a directed verdict in a suit by appellant to recover $200 arising out of an automobile collision.
This case has been here before. Proctor v. Cranfill, Ky., 280 S.W.2d 494. While appellant on this appeal argues at length the negligence of appellee, the only issue presented is whether or not appellant himself was contributorily negligent. The circumstances of the collision established this beyond a shadow of a doubt. The trial court properly directed the verdict.
The motion for an appeal is denied, and the judgment stands affirmed.